H. T. Kellogg, J. (dissenting):
No other person than an employer is required to pay or provide compensation to an injured employee. Consequently, even though the claimant at the time of Ms injury was engaged in a hazardous occupation, he could have no compensation at the hands of the city of New York, uMess that city was Ms employer. If a police officer, or other officer of a city or State, is guilty of negligence in the performance of governmental duties, no liability attaches to the city or State. The reason is that the police or other officer is not the employee of a city or a State regarded as corporations, but is rather the representative of the unorgamzed public, a part of the sovereign power of wMch he is engaged in exercising. Indeed he is not in the ordinary sense either an employee or an agent of any person or body, except as all public officers are the servants of the public. TMs theory is so thoroughly exposed in the leading case of Maxmilian v. Mayor (62 N. Y. 160) that it seems unnecessary to enlarge upon the subject further than to make therefrom the following quotation: “ Where the duties wMch are imposed upon mumcipalities are of the latter class [governmental] they are generally to be performed by officers who, though deriving their appointment from the corporation itself, through the nomination of some of its executive agents, by a power devolved *52thereon as a convenient mode of exercising a function of government, are yet the officers, and hence the servants, of the public at large. They have powers and perform duties for the benefit of all the citizens, and are not under the control of the municipality which has no benefit in its corporate capacity from the performance thereof. They are not then the agents or servants of the municipal corporation, but are public officers, agents or servants of the public at large, and the corporation is not responsible for their acts or omissions, nor for the acts or omissions of the subordinates by them appointed. (Fisher v. Boston, 104 Mass. 87.) And where a municipal corporation elects or appoints an officer, in obedience to an act of the Legislature, to perform a public service, in which the corporation has no private interest and from which it derives no special benefit or advantage, in its corporate capacity, such officer cannot be regarded as a servant or agent of the municipality, for whose negligence or want of skill it can be held liable.” The claimant was a police officer of the city of New York, who at the time of the accident was acting as an attendant at a police station in that city. It was his duty to take care of the prisoners, to clean the walls and floors of the station house, and to repair the electric fights therein. The maintenance and care of a police station is an exclusively governmental function, so that every branch of the work which the claimant was called upon to perform was of a strictly governmental character. (Wilcox v. City of Rochester, 190 N. Y. 137.) In that case the court, writing through Willard Bartlett, J., said: “The question which confronts us, on the branch of this appeal now under consideration, is whether the duty exercised by the city of Rochester, under the general statutes relating to cities of the second class, of maintaining and caring for a police station, is a governmental duty appertaining to the general administration of the State, or a duty imposed and undertaken for the benefit of the municipality as a corporate body.” The court then proceeded to answer in the affirmative the first question thus propounded. It follows, under the authorities cited, that the relationship of master and servant did not exist between the city of New York and the claimant; that the latter was not in the employ of the former; therefore, that *53an award of compensation against the appellant in favor of the respondent should not have been made.
I favor a reversal of the award and a dismissal of the claim.
Cochrane, J., concurred.
Award affirmed.